Motion to resettle the order of this court dated and entered May 5, 1958, which order reversed a judgment in favor of respondent against appellant and granted a new trial, so as to recite in said order either of the statements set forth in section 604 of the Civil Practice Act. *881Motion denied, without costs. The order incorporates by reference (Civ. Prac. Act, § 607) the decision slip handed down May 5, 1958. The decision slip recites: “Under the circumstances, a new trial is required in the interest of justice.” Present — Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ.